DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 14/840,408 last filed on November 06th, 2020.
Claims 1-20 were previously cancelled.
Claims 21-28, 30-35, and 37-39 were amended.
Claims 21-40 remain pending and have been examined, directed to techniques for dynamic enrollment in storage system newsgroups.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner has updated the response with a new combination of references to addressed to newly added features and more readily teaches and/or suggests of the amended claimed language.
With respect to the 35 U.S.C. § 103 rejection, and using amended independent claim 21 for example, the applicant’s representative first argued on page 13, the first limitation, with emphasis on the added language regarding configuration information, enabled and disabled features of the storage system, and the application used for storing information. 


Next, the applicant’s representative argued about the heavily amended utilizing limitation feature starting on page 14.  The representative argued that Griffiths does not disclose of any enrollment threshold or timing threshold value and Choi does not cure the deficiencies of Griffith.  
In response, the examiner noticed that the representative only included the cropped image that included the examiner’s added note and not the actual interpretation and mapping to the references.  In any event, there are still issues surrounding this concept of what constitutes an “enrollment threshold” and what “component of the storage system node” are we referring to?  Based upon the current amended language, claiming that the criterion is based on factors/variables/parameters a, b, and c (i.e., retrieved information, enrollment threshold, and timing threshold value) and then saying wherein variable b (the enrollment threshold) is a parameter associated with the criterion, is redundant and remains very broad.  Therefore, the examiner remains unpersuaded.

Next, the applicant’s representative argued, starting on page 15, about automated enrollment (in the amended updating…an enrollment data structure for automatically 
In response, after further review, the examiner would contend that Choi ¶ [0038] mentioned “automated detection of image content, and/or subject matter, and/or other data” and it also teaches and/or suggests of the amended claim language of storing an entry by tagging it indicating the topic of interest.  Choi ¶ [0059] further illustrates that an algorithm can automatically determine and index certain contents that are deemed important and ¶ [0097] teaches/suggests that the system can automatically answer user “requests” (and not just questions), which is exactly how automated enrollment would work, providing users with the requested or sought after contents, automatically.  For further clarification, all of the indexing of the various contents would also inevitably lead to presenting it to the user anyway, such as by subscribing to some media content stream or feed (e.g., Choi: ¶ [0036]).  Therefore, the examiner remains unpersuaded.

Next, the applicant’s representative argued, starting on page 18, about “identifying a document having a tag corresponding to the topic of interest” stating that Choi only evaluates based upon content type and not determining the topic based upon “…a criterion, an enrollment threshold and a timing threshold value, and tagging a document with the determined topic of interest.”
In response, the examiner would respectfully disagree as the new combination of references would more readily teach of this limitation feature, with regards to being able to 

Next, the applicant’s representative argued, starting on page 19, about “transmitting the document to the computing device for the news feed, in response to the enrollment” stating that Choi is only concerned with aggregating and not automated enrollments.
In response, see the previous response regarding automated enrollments, as the examiner tried to further emphasize teachings and aspects related to documents.  Once again, to further clarify, various sources of content can be gathered and indexed, including documents, and the system can subscribe to a stream or feed to present to the requesting user. Therefore, the examiner remains unpersuaded.
 
	Next, the applicant’s representative argued, starting on page 20, about “periodically checking the enrollment entry to determine whether the topic of interest is valid based on the criterion, the enrollment threshold and the timing threshold data” stating that the amended limitation was misconstrued and that the limitation was unrelated to removing old content, but rather checking the validity of enrolled entries of computing device.
	In response, the examiner would respectfully disagree as Choi’s teachings of checking each entry within some storage capacity to see if that particular entry is still considered valuable or relevant or still a “topic of interest” to the subscribed user is still applicable and relevant.  If the content is still deem relevant to the user, then it would be kept.  Therefore, each entry is still evaluated according to the three factors/variables/parameters that were 
The other independent claims 28 and 35 were reviewed and rejected under the same rationale following claim 21.  The variations and found were additionally addressed.

Dependent claims 22, 29, and 36 were argued regarding removal of content that are no longer valid.  Once again, Choi’s teachings here do disclose of providing newer, more relevant and more valuable content, after less relevant or less valuable content is removed, because those are not topics of interest anymore.
Dependent claims 24, 31, and 38 were amended.  See the response using the new combination of references.  Previous arguments are moot.
Dependent claims 25, 32, and 39 were amended.  See the response using the new combination of references.  Previous arguments are moot.
Dependent claims 26 and 33 were amended argued that “unlike Choi, where content is deleted when storage capacity reaches a threshold, in [Claims 26 and 33] the storage capacity limit is used as one of the factors to determine a topic of interest.  In response, the examiner would contend that having reached a capacity, the system would evaluate each entry to see what is still relevant and valuable gets to stay.  This is treated like an “event” and when it occurs, the contents or the topics of interest are evaluated according to the three factors/variables/parameters that make up the criterion.

The remaining dependent claims were reviewed and updated with respect to the new combination of references as well.

See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 21 is objected to because of the following informalities:  
As to claim 21, in the first limitation phrase, for the section “…enabled and disabled feature of the storage system node…” the word “feature” needs to be pluralized.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, there are several issues with the latest amended language:
In claim 21, first, for the limitation “…utilizing…a criterion selected from [1)] the retrieved information, [2)] an enrollment threshold, and [3)] a timing threshold value for determining a topic of interest…” – it is not clear if this “criterion” is selected from any one out of the three or if the criterion is selected from the set of all three combined.
Furthermore, as to the second factor – the “enrollment threshold” – the wherein limitation feature (i.e., the enrollment threshold defines a parameter associated with the criterion) does not help clarify nor define what this enrollment threshold actually is.  Following the above first issue, whether criterion = 1, 2, and 3 or criterion = 2) enrollment threshold, in either case, the wherein statement is simply repeating the same concept backwards and forwards.  For claim interpretation purposes, the “enrollment threshold” was already a factor or variable or value used to define what or how the criterion is met, saying it is now a “parameter” is just another synonymous term.  The “retrieved information” and the “timing threshold value” are both “parameters” as well associated with the “criterion.”
In addition, for the last limitation feature “…periodically checking…the enrollment entry to determine whether the topic of interest is valid based on the criterion, the enrollment threshold and the timing threshold value” – the issue lies with the first factor because the “criterion” was defined earlier to be made up of all three factors/variables/parameters already.  
These issues were found replicated in the other independent claims 28 and 35 as well.
Please review and amend/clarify accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0278473 A1 to Griffiths, Kurt Evan (“Griffiths”) in view of U.S. Patent Publication No. 2013/0304818 A1 to Brumleve et al. (“Brumleve”) and further in view of U.S. Patent Publication No. 2015/0331856 A1 to Choi et al. (“Choi”).

claim 1, Griffiths discloses a method comprising:
retrieving by a processor, information regarding a storage system node of a networked storage system storing data at a storage device on behalf of a client device (Griffiths discloses of an overall system which can be viewed/interpreted as an intermediary storage system, holding onto data between publishers and subscribers.  When users (or sources) publish content, the system can store that content within various servers and/or databases (i.e., backing store 60) (e.g., Griffiths: Figure 3, step 220 and ¶¶ [0046] and [0050]), which is “on behalf of” the users/sources), the retrieved information stored in an entry of a data structure corresponding to the storage system node includes configuration information of a component of the storage system node (Examiner’s Note: configuration of a “component” of this storage system node is too broad and vague as far as what this “component” is.  Under broadest reasonable interpretations, the examiner would interpret this as any change or configuration regarding any aspect of the data/event entry being stored within a “component” of the storage system. 
Keeping that in mind, Griffiths discloses that events that occur can be treated as an event window with a series of related/relevant events, which can include configuration changes, upgrades, software related changes, etc…, e.g., Griffiths: ¶¶ [0041] and [0058]).  In other words, information related to this event would include what configurations or upgrades are being applied to whatever the component(s) is/are, and that would be retrieved and/or provided to a subscribing user later), enabled and disabled feature of the storage system node (Griffiths does not expressly disclose of , and an application that stores the data using the storage system node (The entry would include identifying information or details regarding any related applications used, when published, such as a web browser making HTTP requests, e.g., Griffiths: ¶¶ [0026] and [0047]).
For information regarding any enabled or disabled feature(s) of the storage system, while Griffiths does not expressly disclose of this, Brumleve more expressly discloses of a similar system (in this analogous field of endeavor with respect to discovering relevant, trending content) that allows for enabling and disabling of certain keywords and their corresponding features/services/components, and such as for example through the use of various filters (e.g., Brumleve: ¶¶ [0101], [0103], [0052], and [0076-78]);
utilizing, by the processor, a criterion selected from the retrieved information, an enrollment threshold, and a timing threshold value for determining a topic of interest for a computing device for operating the storage system node from potential topics of interest stored by the processor, wherein the enrollment threshold defines a parameter associated with the criterion (Examiner’s Note: This wherein phrase here regarding the “enrollment threshold” isn’t defined, as this is still just saying “enrollment threshold” is one of the three factors or is a “parameter” that make up or define what the criterion should be.  This “enrollment threshold” is still an unknown variable or undefined “parameter” if one of ordinary skill in the art was supposed to understand and interpret “criterion” to be equal to “retrieved information” and “parameter” and , and the timing threshold value indicates a remaining lifespan of a component of the storage system node (Examiner’s Note: Once again, a “component” of the storage system node is too broad and vague, and seeing as this “component” is defined and limited only by a remaining lifespan, under broadest reasonable interpretations, the examiner would interpret this as being related to a limited lifespan (or relevance) to some piece of content that’s being stored/retrieved on said “component” of the storage system. 
With these two additional variables interpreted, in addition to the “retrieved information” from the previous limitation (which is just regarding some entry of some event or content that was published), Griffiths in view of Brumleve’s teachings more expressly discloses of “utilizing a criterion” to determine one or more topics of interest, as Brumleve goes into details regarding how the system can analyze and identify some piece of content, through the use of filters, including at least a time-related aspect (i.e., relevance, momentum, velocity and peak before that relevancy tapers off), in order to find content or topics that are relevant or of interest to certain (subscribing) users.  And therefore, since Brumleve has multiple variables involved, one of ordinary skill can simply interpret any timestamp or date and time information as the timing threshold value, and another variable like a keyword as the “enrollment threshold” or “parameter”, along with the “retrieved information” (established above), all three factors are considered in coming up with this “criterion” for determining what is interesting and/or relevant to user needs (e.g., Brumleve: ¶¶ [0077], [0095], [0100], [0103-105], and [0127-129]).
;
updating, by the processor, an enrollment data structure for automatically enrolling the computing device as a recipient of a news feed in response to determining the topic of interest, the enrollment data structure storing an enrollment entry for the computing device with a tag indicating the topic of interest (Following the above examples and interpretations, after being able to identify the contents, Griffiths in view of Brumleve’s teachings both however do not expressly further disclose of automatically updating and enrolling/subscribing a client or client user’s device to become a recipient of the content(s).
Choi more expressly discloses of a similar system (in this analogous field of endeavor with respect to discovering relevant, trending content) that allows for automating the process of finding and then either storing the contents or provide it to subscribed users’ devices.  Automation can be applied to keywords or tags, or imaging, or from natural language processing.  In one example, the use of a hashtag “#Olympics” was identified and indexed and then used to aggregate content related to the Olympics.  In another example, an image of a bobsled from a social media post led to the ;
Identifying by the processor, a document having a tag corresponding to the determined topic of interest (Following the above examples and interpretations, Griffiths alone does not expressly further disclose of identifying any documents that may contain a tag related to a topic of interest.
Brumleve discloses of being able to identify data contents that include documents and also being able to use tags to identify the contents or documents (e.g., Brumleve: ¶¶ [0052], [0081], [0106], and [0108]).
Choi also further reinforces and more expressly discloses of a system being able to identify contents from multiple types of sources including comments and posts via social media services, which covers blog posts, articles, reviews, user comments, news reports, opinion pieces, etc., all of which can be tagged or identified such as with hashtags or other means, and furthermore brought to the attention of the subscribed user(s), (e.g., Choi: ¶¶ [0003], [0031], and [0036]);
transmitting by the processor, the document to the computing device for the news feed, in response to the enrollment (Following the above examples and interpretations, once again, Griffiths in view of Brumleve’s teachings both however do not expressly further disclose of transmitting the contents to the (subscribed) users’ device(s), in view of the automated enrollments of content(s).
Choi more expressly discloses of automating the ability to detect and gather relevant contents of interest, as previously discussed, and then later provide it to ; and
periodically checking by the processor, the enrollment entry to determine whether the topic of interest is valid based on the criterion, the enrollment threshold and the timing threshold value (Following the above examples and interpretations, once again, Griffiths in view of Brumleve’s teachings both however do not expressly further disclose of periodically checking the enrollment of the subscribed topics to ensure validity.
Choi more expressly discloses an iterative process of determining whether to remove outdated or less useful or relevant content from storage, in order to make storage space for newer, more popular, or otherwise more valuable, relevant or valid contents (e.g., Choi: ¶ [0090] and Figure 13).  
Based upon Choi’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Choi’s teachings of these additional various factors together within Griffiths’ overall system, as the resulting combined system would be able to not only identify but also provide the relevant trending contents to any inquiring users).

As to claim 22, Griffiths in view of Choi further discloses the method of Claim 21, further comprising: transmitting another document associated with the news feed is transmitted to the computing device upon removal of the computing device from the enrollment, when the topic of interest is no longer valid (Following the above examples and interpretations from claim 21, Griffiths in view of Brumleve’s teachings both however do not expressly further disclose of this concept/feature. 
Choi more expressly discloses of removing outdated contents, to free up storage space for newer, more popular, or otherwise more valuable, relevant or valid contents (e.g., Choi: ¶ [0090] and Figure 13).
See the previously stated reasons for combining and incorporating Choi’s teachings within Griffiths).

As to claim 23, Griffiths in view of Brumleve and Choi further discloses the method of Claim 21, utilizing, by the processor, a database for storing a plurality of documents, where each document is associated with a tag that indicates applicability of each document to one or more topic of interests (Following the above examples and interpretations from claim 21, Griffiths in view of Brumleve’s and Choi’s teachings would more expressly disclose of this feature as while Griffiths only discloses of the databases for storing various forms of content, Griffiths lacks specifics regarding tagging the data that are representative of the various topics of interest.  
Brumleve and Choi both more expressly discloses of being able to tag and/or index the various types of contents, which includes various forms of documentation such as blog posts, articles, reviews, user comments, news reports, opinion pieces, etc., all of which can be stored within Griffiths’ disclosed storage means and later delivered 
See the previously stated reasons for combining and incorporating Choi and Brumleve within Griffiths).

As to claim 24, Griffiths in view of Brumleve and Choi further discloses the method of Claim 21, furthering comprising: replacing, by the processor, the tag from the enrollment entry with a new tag indicating a new topic of interest, upon determining that the topic of interest for the computing device is invalid 
(Following the above examples and interpretations from claim 21, Griffiths does not expressly further disclose of this concept/feature.
Brumleve and Choi both more expressly discloses of being able to update and replace keywords or “parameters” from being considered or “enrolled” as relevant topics change over time becoming “invalid” (or not relevant) (e.g., Brumleve: ¶¶ [0060-61], [0106], [0115] and Figures 2-4 and Choi: ¶¶ [0045], [0075], and [0090] and Figures 9 and 13). 
See the previously stated reasons for combining and incorporating Choi and Brumleve within Griffiths).

As to claim 25, Griffiths in view of Brumleve and Choi further discloses the method of Claim 21, further comprising: selecting, by the processor, the criterion based on an event associated with the storage system node indicating a component failure occurrence, wherein information related to the event is retrieved from the data structure (Following the above examples and interpretations from claim 21, when a “component” of the storage system “fails” in some manner, such an event can be interpreted as part of the “retrieved information” factor within the “criterion” since that “retrieved information” contains “configuration information” on that component, as established in claim 21.
Keeping that in mind, Griffiths discloses of a scenario wherein an event can fail to be published, and the system would be re-attempt to publish it (e.g., Griffiths: ¶ [0051]).  This event can be interpreted and combined with the teachings from Brumleve and Choi, as this event can be interpreted as something that is relevant or trending or of interest to other users who may want to subscribe to it.  Thus, this event can be treated as a filter or identified in some way using a tag to identify the data/contents surrounding this publishing event, where the data/contents are also retrieved from the corresponding storage system (e.g., Brumleve: ¶¶ [0060-61], [0106], [0115] and Choi: ¶¶ [0045], [0075], and [0090]).
See the previously stated reasons for combining and incorporating Choi and Brumleve within Griffiths.  

As to claim 26, Griffiths in view of Brumleve and Choi further discloses the method of Claim 21, further comprising: selecting, by the processor, the criterion based on an event indicating that the storage system node has reached a storage capacity limit, wherein information related to the event is retrieved from the data structure (Following the above examples and interpretations from claim 21, Griffiths in view of Brumleve’s teachings both however do not expressly further disclose of this feature.
Choi more expressly discloses of the system determining or detecting the storage capacity limits and taking measures periodically and/or when threshold are reached, and wherein the topics or data contents are stored/retrieved from the storage system, e.g., Choi: ¶ [0090]).
See the previously stated reasons for combining and incorporating Choi within Griffiths).

As to claim 27, Griffiths in view of Brumleve and Choi further discloses the method of Claim 21, further comprising: storing, by the processor, the list of potential topics with a corresponding criterion used to select the topic of interest, when the corresponding criterion is met by a portion of the retrieved information (Examiner’s Note: When, just consider one of the three factors that is a part of the “criterion” – the “retrieved information” which was defined and interpreted in claim 21, now a “portion” of that “retrieved information” is still very broad and vague. 
Following claim 21’s interpretations, Griffiths discloses of the system being able to track and list out events according to users’ desired criteria, which in other words means it met or qualified as part of the search criteria for something of interest or relevance to the user(s) (e.g., Griffiths: ¶¶ [0058-59]).

claims 28 and 35, see the similar corresponding rejection of claim 21, along with the additional variation found in the first limitation regarding the “retrieved information” which now also further includes …information related to events that are associated with the storage system node including event type and event outcome (Griffiths discloses of being able to identify events based upon type (e.g., ¶¶ [0041]), and “event outcome” would be broadly interpreted as simply whatever the outcome or result of that event occurrence is); 
and a feature that was removed from claim 21:
…maintaining a list of potential topics of interest for operating the storage system node by a computing device (Griffiths discloses of the system being able to identify a list of topics that meet the specific users’ search criteria, e.g., ¶ [0059]);…

As to claims 29 and 30, see the similar corresponding rejections of claims 22 and 23 respectively.

As to claim 31, Griffiths in view of Brumleve and Choi further discloses the non-transitory machine readable medium of Claim 28, wherein the retrieved information includes information regarding a client application for which data is stored by the storage system node (Following the same examples and interpretations from claim 21, while Griffiths does not expressly disclose of this concept/feature, both Brumleve and Choi more expressly discloses of this as different types of content are gathered and 
See the previously stated reasons for combining and incorporating Choi and Brumleve within Griffiths.

As to claims 32, 33, and 34, see the similar corresponding rejections of claims 25, 26, and 27 respectively. 

As to claims 36, 37, 38, 39, and 40, see the similar corresponding rejections of claims 22, 23, 31, 25, and 27 respectively.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455